Citation Nr: 0707692	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  99-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
other than post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for a chronic back disorder.


REPRESENTATION

Veteran represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1965 to June 
1966.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

Procedural history

The veteran's claim of entitlement to service connection for 
a psychiatric disability was initially denied in a February 
1968 RO rating decision.  The veteran subsequently attempted 
to reopen his claim on numerous occasions, without success.  

The veteran's claim of entitlement to service connection for 
a back disability was initially denied by the RO in an 
October 1984 rating decision.  That claim was denied by the 
Board in a February 1986 decision.  He later attempted to 
reopen that claim, again without success.

The January 1999 rating decision denied the veteran's August 
1998 claim because of a lack of new and material evidence.  
The veteran disagreed and timely appealed.  

In April 2001, the veteran presented testimony and evidence 
before a Veterans Law Judge (VLJ) in a hearing at the RO.  
The Board remanded the claims in July 2001 decision for 
further evidentiary development and proper notice.  

In January 2006, the veteran was informed that the VLJ who 
had presided at his April 2001 hearing had retired.  He was 
offered the option of participating in another hearing, which 
he accepted.  In October 2006, the veteran and his 
representative appeared before the undersigned VLJ in a 
hearing at the RO.  Transcripts of both the April 2001 and 
October 2006 hearings have been associated with the veteran's 
VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

The Board's July 2001 remand also included the issue of 
entitlement to service connection for a left knee disability, 
which was remanded to the RO for the issuance of a statement 
of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999) [holding that where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the 
claim so that a SOC may be issued].  

In December 2004, the RO issued a SOC with respect to the 
knee issue.  The veteran did not file a substantive appeal as 
to that issue.  Therefore, the Board is without jurisdiction 
to consider it.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The veteran has been separately pursuing a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In July 2005, the RO issued a SOC as to that 
issue.  The veteran has not filed a substantive appeal as to 
that issue, and it, too, is not within the Board's 
jurisdiction.  See also the October 2006 hearing transcript, 
page 3.


REMAND

The veteran contends that he is entitled to service 
connection for a psychiatric disorder and a chronic back 
disability.  As both issues have been previously adjudicated 
and final decisions have been rendered, the veteran must 
submit new and material evidence to substantiate his claims.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

The Board is remanding this case so that proper notice under 
the requirements of the Veterans Claims Assistance Act of 
2000 (the VCAA) and the recently decided case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), may be effected.  

The Board is of course cognizant that the veteran was sent a 
VCAA letter dated December 23, 2003.  The notice provided the 
veteran in that letter, however did not provide what VCAA 
requires.  In particular, the veteran did not receive 
specific notice to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  
        
Recently, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Such notice has not been 
specifically provided to the veteran.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.), the United States Court 
of Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  

The Board must therefore remand this case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in Kent.

2.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claims of entitlement to service 
connection for a psychiatric disorder 
other than PTSD and a chronic back 
disorder, taking into consideration 
evidence submitted at and after the 
October 2006 hearing.  If the claims are 
denied, in whole or in part, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



